DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Y. Baker (Reg. 68,846) on 02/17/2021.

The application has been amended as follows:
Cancel claim 8.






Reasons for Allowance
Claims 1-3 are allowed
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the first winding is wound on the winding core portion such that the first winding is positioned on the one side with respect to the second winding of same turns as the first winding in the first region and the first winding sandwiches the second winding in the second region,
the second winding is wound on the winding core portion such that the second winding is positioned on the other side with respect to the first winding of same turns as the second winding in the second region and the second winding sandwiches the first winding in the first region,
the number of turns of the first winding and the number of turns of the second winding are equal to each other,
the number of winding times that the first winding is wound in a state where the first winding is brought into contact with the winding core portion and the number of winding times that the second winding is wound in a state where the second winding is brought into contact with the winding core portion are equal to each other,
two turns of the second winding are directly between two turns of the first winding at the center of the winding core portion,
one of the two turns of the first winding is between one of the two turns of the second winding at the center of the winding core portion and a next turn of the second winding,
a portion of the first winding between the two turns of the first winding intersects a portion of the second winding between the two turns of the second winding, and
a portion of the second winding between the one of the two turns of the second winding and the next turn of the second winding intersects a portion of the one of the two turns the first winding.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837